Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 was filed after the mailing date of the Final Office Action on 10/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Notice of Allowance
The following is a Notice of Allowance in response to RCE filed on 12/28/2020 and proposed amendment emailed on 1/21/2021. Claims 4, 9, 15-22, 24-31, and 33 have been cancelled.  Therefore, 1-3, 5-8, 10-14, 23, and 32 are allowed.
Priority
This application is a continuation-in-part of application 13/927046 filed on 6/25/2013 and abandoned on 3/18/16. In accordance with MPEP § 609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art 
Allowable Subject Matter
Claims 1-3, 5-8, 10-14, 23, and 32 are allowed.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Fareid Asphahani, the Attorney of Record, Reg. No. 72,217, on 1/21/2021.
The application has been amended as follows: 

1. (Currently Amended) An automated method to enroll and instantly reward a consumer in a rewards program affiliated with a merchant in real-time and at a point of sale, the method comprising:
providing a bill to the consumer using a payment processing device of a merchant at the point-of-sale;
receiving a card payment from the consumer to pay the bill and initiating card  processing as a result of a credit card being presented at the payment processing device;
checking whether the consumer is an existing user of the rewards program affiliated with the merchant;

receiving an additional personal information uniquely identifying the consumer through the payment processing device;
displaying a message on the payment processing device providing an incentive to enroll in the rewards program affiliated with the merchant, the incentive including an offer of a discount on a final payment amount of the bill;
enrolling the consumer with the rewards program affiliated with the merchant based on receiving an input from the consumer on the merchant's payment processing device at the point-of-sale indicating that the consumer wishes to participate in the rewards program, wherein the input is received from selection of a selectable element displayed on the payment processing device that affirms enrollment by the consumer, and wherein the enrolling includes generating a new user rewards program account for the consumer; 
the final payment amount of the bill to be paid by applying an instant reward to the bill consumer enrolling in the rewards program; and
completing the card processing of the card payment by charging the final payment amount to the credit card to complete payment of the bill
subsequent to the enrolling the consumer with the rewards program and in a separate transaction between the consumer and the merchant using the payment processing device of the merchant at the point-of-sale, determining that a second card payment is not associated with a user account of the rewards program affiliated with the merchant; 	checking whether the consumer is already associated with an existing user account for the rewards program affiliated with the merchant using personal information about the consumer; 	determining whether the personal information is associated with the new user rewards program account for the consumer; and 	retrieving, due to the determining that the consumer is associated with the rewards program, user account information associated with the new user rewards program account.
2. (Previously Presented) The automated method of claim 1, wherein the card payment includes a payment directly from the credit card or a payment that is not directly from the credit card but is ultimately linked to the credit card.

3. (Currently Amended) The automated method of claim 1, further comprising associating the card payment with a system-generated unique identifier associated with the generated new user rewards program account of the consumer.

4. (Canceled) 

5. (Currently Amended) The automated method of claim 1 [[4]], further comprising updating the user account information based at least partly on the bill.

6. (Currently Amended) The automated method of claim 1 [[4]], further comprising updating the user account information based at least partly on the card payment.

7. (Previously Presented) The automated method of claim 1, further comprising: 
	retrieving a set of rules associated with the rewards program from one or more computers;
evaluating information regarding an existing user account of the consumer based at least partly on the set of rules;
determining a 
processing to finalize the card payment.



9. (Canceled)

10. (Original) The automated method of claim 1, further comprising sending the consumer a receipt 

11. (Original) The automated method of claim 10, wherein sending the consumer the receipt receipt 

12. (Original) The automated method of claim 1, wherein the point-of-sale of the merchant includes a mobile device-based point-of-sale.

13. (Previously Presented) The automated method of claim 1, wherein the input from the consumer is to enroll into a rewards program to receive an instant reward.

14. (Previously Presented) The automated method of claim 1, wherein the providing the bill includes providing the bill on a screen externally connected to the payment processing device.

15.-22. (Canceled)

23. (Previously Presented) The automated method of claim 2, wherein the payment that is not directly from the credit card comprises a payment made from a mobile phone using near field communication (NFC) technology.

24.-29. (Canceled)

30. (Canceled) 

31. (Canceled)

32. (Previously Presented) 
subsequent to the enrolling the consumer with the rewards program, receiving a subsequent card payment from the consumer for payment of a subsequent bill for the merchant;
initiating a subsequent card processing as a result of the credit card of the consumer being presented at the payment processing device of the merchant;
determining that the consumer is associated with the rewards program affiliated with the merchant; and
completing processing of the subsequent card payment by reducing the subsequent bill by automatically applying a portion of a redemption balance associated with the customer in the rewards program.

33. (Canceled) 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner notes that the previously applied references of Coppinger (2013/0117126), Cohagan (2005/0043992), and Vaughan (2014/0156375) teach many of the claimed limitations of the independent claim and are believed to be the best known references.  The instant amendments required further searching.
Further search found Postrel (2012/0271705), which discusses simultaneously awarding and redeeming reward points at the point sale when a consumer executes a 
Further search found Mankoff (2015/0310477), which discusses that the consumer elects to join the merchant’s loyalty program by selecting an enroll option at a merchant’s API  or at the point of sale terminal.
Further search found Wesley 2008/0011837 discusses identifying loyalty rewards applicable to enrolling members of the merchant’s loyalty program and applied to the current transaction.
Further search found Clarke (2015/0186918), which discusses the customer having the option of selecting a button, link, or other user interface feature to accept or decline the credit.
Further search found Taylor (2012/0101881), which discusses processing an instant reward after starting transaction processing to reduce transaction amount.
In combination, all of these references teach the independent claim limitations as amended per the Examiner’s Amendment.  However, it would have not been obvious at the time of the invention to combine all of these references to come up with all of the limitations of the independent claim.
A non-patent literature search “Do loyalty programs really enhance behavioral loyalty: An empirical analysis accounting for self-selecting member” by Leenheer et al.  This reference explains the enrolling of the consumer in a rewards program and receiving rewards but not to the specificity of the claims.
A foreign patent search did not reveal any references that as a combination would teach the specificity of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855.  The examiner can normally be reached on Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARIE P BRADY/Primary Examiner, Art Unit 3621